Citation Nr: 1635812	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD), Barrett's esophagus, grade D esophagitis, gastritis, irritable bowel syndrome (IBS), residuals of cholecystectomy, residuals of gastric banding surgery, and intestinal metaplasia, to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1991 to January 1993.

These matters are before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the Veteran initially filed distinct claims to establish service connection for a number of gastrointestinal disabilities.  However, a claim for service connection encompasses all symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). Accordingly, the claim has been recharacterized as shown on the title page of this decision.

In January 2015, the Veteran submitted a claim contending that clear and unmistakable error (CUE) was made in a February 2006 rating decision, wherein the assigned rating for a left knee disability was decreased.  However, this matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD), Barrett's esophagus, grade D esophagitis, gastritis, irritable bowel syndrome (IBS), residuals of cholecystectomy, residuals of gastric banding surgery, and intestinal metaplasia, to include as secondary to a service-connected left knee disability, is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a September 4, 2015 rating decision, service connection was granted for a cervical spine disability, with a 20 percent initial rating, effective from February 3, 2011.

2.  There is no notice of disagreement of record as to the effective date of the award of service connection for a cervical spine disability, nor the initial rating assigned, in the September 4, 2015 rating decision. 


CONCLUSION OF LAW

There is no allegation of specific error of fact or law in the September 2015 rating decision, which awarded service connection for a cervical spine disability, for appellate consideration.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination.  38 U.S.C.A. § 7105 (West 2014).  

In January 2015, the Veteran's appeal for entitlement to service connection for a cervical spine disability was remanded by the Board.  Following additional development, in a September 4, 2015 rating decision, service connection was granted for a cervical spine disability, with a 20 percent initial rating, effective from February 3, 2011.  This constituted a complete grant of the Veteran's service connection appeal.  

Notice of the determination was issued to the Veteran, with a copy to his representative, in a Supplemental Statement of the Case (SSOC) issued that same date.  Although the September 4, 2015 SSOC characterized the issue as entitlement to an earlier effective date for the award of service-connection for his cervical spine disability, neither the Veteran nor his representative had expressed disagreement with the effective date assigned for the award of service connection, nor as to the initial rating assigned.  The Board notes that a July 14, 2016 statement from the Veteran's representative asserted that, "[a]s the Veteran has not voiced his satisfaction with this granted rating, nor has he formally indicated any desire to withdraw his appeal on the issue, it is presumed that the Veteran is still seeking the maximum amount of benefits grantable under the regulation and law."  The only matter that had been developed on appeal was the issue of entitlement to service connection, and that appeal became moot with the September 4, 2015 award of service connection, as this constituted a complete grant of the benefit sought.  As such, this matter was improperly returned to the Board, which no longer has jurisdiction over it.  

There are no documents of record to establish satisfaction of the provisions of 38 C.F.R. § 20.200 (2015), as to what constitutes an appeal, with regard to the September 4, 2015 rating decision.  As such, an appeal may not be presumed solely based on the failure of the Veteran to voice satisfaction.

As the Board does not have jurisdiction to review this matter, it is dismissed.


ORDER

The issue of entitlement to service connection for a cervical spine disability is dismissed.


REMAND

The issue of entitlement to service connection for a gastrointestinal disability, to include as secondary to treatment for a service-connected left knee disability, was denied in a July 2015 rating decision, and the Veteran properly filed a Notice of Disagreement in October 2015.  See 38 C.F.R. § 20.201 (2015); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, the RO has not yet issued a Statement of the Case (SOC) pertaining to this claim. As such, the matter must be remanded such that the requisite SOC may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a SOC addressing the issue of entitlement to service connection for a gastrointestinal disability, to include as secondary to a service-connected left knee disability.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


